DETAILED ACTION
This final office action is responsive to application 16/555,233 with applicant’s amendments and request for reconsideration as submitted on 19 Aug 2022.
Claim status is pending for claims 1 - 14 with amended claims being 1-2, 5, 9-10 and 12-14. Claims 1 and 13-14 are independent form, no claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
All objections to the specification are hereby withdrawn: I) The objection to non-descriptive title of invention is withdrawn subsequent to applicant’s amendment to the specification. II) The objection to abstract based on wordcount is withdrawn as necessitated by applicant’s submission of replacement abstract. III) The objection to incorporation of foreign patent is withdrawn upon further consideration. Priority document of WIPO filing is noted in application filed on 12/20/2019.
Claim interpretation under 35 U.S.C. 112(f) is withdrawn as necessitated by applicant’s amendments striking terminology regarding plurality of “unit configured to”. Consequently, the associated rejection under 35 U.S.C. 112(b) is rendered moot and is withdrawn.
Claim rejections under 35 USC 112(b)(a) are all hereby withdrawn in as much as no rejection is maintained below in the body of correspondence. 
The rejection of claim 14 under 35 U.S.C. 101 as being directed to non-statutory subject matter is hereby withdrawn subsequent to applicant’s amendment clarifying the computer-readable medium as non-transitory.
The rejection of claims 1-14 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more is maintained. Applicant’s arguments dated 08/19/2022 have been fully considered and are not sufficient to overcome eligibility under present guidance.
Applicant traverses §101 eligibility rejection as not being directed to an abstract idea and being integrated into a practical application. Applicant cites McRO ruling noting that claims should be considered as a whole, and in light of the specification having advantageous effects at page 22.
Examiner respectfully disagrees for the following reasons: The abstract idea falls under the enumerated grouping of mental process because it principally relies on a “prediction model” and the broadest reasonable interpretation of a prediction model comprises mental model. In other words, the prediction model does not require (nor does the specification suggest) a neural network or similar. Rather, the specification so much as states that the prediction model learning is by publicly known algorithms [0077]. With regard to practical application (step 2A prong 2) practical application is a consideration of additional elements recited by the claim which in this case is processor, processing circuit and memory units. These additional elements are insufficient in amounting to more than known computer elements of computing environment. They implement processing of the prediction model so as to determine memory access. Chung was cited as evidence to clearly illustrate hybrid memory access consistent with technological environment that a skilled artisan would reasonably expect to encounter. MPEP 2106.05(d)(h) establishes that known computer elements being of a technological environment do not cure eligibility. MPEP2016.05(b)(f) additionally set forth that general computer elements do not amount to a particular machine and that performance of an abstract idea, such as a mental model, on such computing elements amounts to mere instructions to apply an exception. With regard to McRO, McRO was determined eligible on account of improvements/advantages in computer functionality such that the claims did not amount to an abstract idea (step 2A prong 1). Abstract idea is already addressed above and the applicant does not make clear what specific advantages are proposed in establishing analogy with McRO. Rather, a general handwaving of memory access and page 22 in general does not reveal particularity. Page 22 merely mentions effects, not described as advantageous or beneficial, and which reads about as clearly as would be expected of a machine translation. Assuming for the sake of the applicant that argument could be postulated based on relative speed of different memories, this does not provide an improvement that distinguishes over the cited arts and therefore cannot be considered an improvement. Considered as a whole, the claim amounts to a mental model for memory access and which is performed by a computer. This does not pass muster under 35 U.S.C. 101 abstract idea. In view of the foregoing, applicant’s arguments are not persuasive and the rejection is maintained.
Regarding rejections over prior art, updated search and consideration is given in light of applicant’s amendments and the anticipation under 35 USC 102 is withdrawn in favor of obviousness under 35 U.S.C. 103. New art is identified as Hashemi to more clearly detail claimed subject matter which is noted in remarks 08/19/2022 as having support at instant specification [P.9 Lines6-12].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance set forth in MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories: claims 1-12 are a device/machine, claim 13 is a method/process, and claim 14 is a computer program product/article of manufacture.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, claims fall with the enumerated grouping of abstract idea being “Mental Processes”, but for the recitation of known computer components. In particular, claims recite: 
“acquire operation statistical information” (Mental Process, observation)
“derive a memory access characteristic […] from the acquired operation statistical information, based on a prediction model for deriving the memory access characteristic as an output from the prediction model resulted from inputting the acquired operation statistical information in the prediction model” (Mental Process, evaluation)
“determine an access method from among a first access method and a second access method based on the derived memory access characteristic” (Mental Process, judgment)
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated by the judicial exception because the additional elements are as follows: 
Limitations are performed by a processing device comprising hardware processor and processing circuit as well as a plurality of memories which have speed difference relative to each other (i.e., hybrid memory). These hardware elements are known, even in combination. It is important to note that general computer elements that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine per MPEP 2106.05(b)(d). These elements are recited at a high level of generality such that they do not meaningfully limit the claim beyond that which one would expect to find in a semiconductor technological environment see MPEP 2106.05(e)(h). 
Limitations further recites a prediction model which, by applicant admission, is known – see instant specification [0077] “The learning unit 12B only needs to learn the prediction model 20 by using a publicly known learning algorithm” 2106.05(d). That which is already in the public domain does not render eligibility as it does not attribute inventiveness to a technical solution. Further, the solution does not convey particular transformation beyond claimed characteristics of statistics which does not provide meaningful limitation, see MPEP 2106.05(c)(e). Moreover, prediction model may be a mental model.
Limitations further recite per amendment wherein the statistical information is per unit period on an operation when the processing circuit executes one or more applications. The “per unit period” is considered part of the abstract idea and the processing circuit executing an application is routine. Processors are known to execute applications and the basis of information being per unit period does not meaningfully limit the claim as the per unit period may be repetitive calculation e.g. cyclic, see MPEP 2106.05(d)(e).
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application in view of MPEP 2106.05, the additional elements of using hardware processor, circuit and hybrid memory to perform the abstract idea of memory access amounts to known computer elements common to the technological environment. Evidentiary support of finding is noted by reference to Chung et al., US PG Pub No 20180232173A1 cover page, Fig 1.
The claims are not patent eligible. This rejection applies equally to independent claims 13-14 as well as to dependent claims 2-12. Dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Dependent claim 2 discloses executing transfer of data between memories. The limitation includes additional elements considered under step 2A prong 2 and step 2B such that transfer execution of data amounts to generally linking the judicial exception to a particular technological environment or field of use which does not provide practical application or significantly more, see MPEP 2106.05(h).
Dependent claim 3 discloses in the alternative statistical information being memory size or TLB miss. The TLB miss is considered part of the abstract idea under step 2A prong 1 because it describes the type of statistical information being evaluated. The limitation includes additional elements considered under step 2A prong 2 and step 2B such that memory size amounts to generally linking the judicial exception to a particular technological environment or field of use which does not provide practical application or significantly more, see MPEP 2106.05(h). Memory is understood to have some size and thus does not meaningfully limit the claim.
Dependent claim 4 discloses memory size “per unit period”. The limitation is considered part of the abstract idea under step 2A prong 1 because it evaluates data characteristic with a per unit period. For example, the period may be a rate, a time period, a cycles period/epochs or other. The limitation does not include further additional elements and thus does not integrate the judicial exception into a practical application or amount to significantly more.
Dependent claims 5-8 disclose thresholding techniques. The thresholding is considered part of the abstract idea under step 2A prong 1 because it is evaluates memory data. The additional element of memory size amounts to generally linking the judicial exception to a particular technological environment or field of use which does not provide practical application or significantly more, see MPEP 2106.05(h).
Dependent claim 9 discloses changing memory size upon choice of memory access. The limitation is considered under step 2A prong 2 as generally linking the use of the judicial exception to a particular technological environment or field of use. As claimed, the “access method is chosen” emphasis chosen is no more than design choice whereupon size of memory may be logically changed, for example saving a file to the cloud v. saving to local drive. Accordingly, the limitation does not integrate the judicial exception into a practical application or amount to significantly more.
Dependent claims 10-12 disclose training with “pieces of training data” and “at least twice” for each instruction of an application. The element “pieces of training data” is considered part of the abstract idea under step 2A prong 1 because it characterizes statistical information and characteristic of data being evaluated. The functionality of at least twice is considered performing repetitive calculation which does not integrate into a practical application or amount to significantly more per MPEP 2106.05(d). Evidentiary support of known training is cited as a common textbook Goodfellow et al., “Deep Learning” replete with training, e.g., Chapter 8 [P.267] introduces optimization of training.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Ray et al., US PG Pub No 20200019506A1, hereinafter Ray, in view of 
Hashemi et al., “Learning Memory Access Patterns” hereinafter Hashemi 
(arXiv: 1803.02329v1).
With respect to claim 1, Ray teaches: 
An information processing device {Ray discloses a computer system with predictive acceleration for memory access, see cover page Figs 4 and 7, [0014], [0026-27]} comprising: 
one or more hardware processors {Ray [0059] “one or more processors” e.g. Figs 1:117/118 and/or Fig 7:602} configured to: 
acquire operation statistical information on a processing circuit {Ray Fig 5 steps of receive to include usage history data and time period acquired by the model e.g., [0097-0102], [0087] time period and/or access history are exemplar operation statistical information, and circuitry is replete for memory control read/write, Figs 1-2 described [0020-23], [0057-59]}; 
derive a memory access characteristic of the processing circuit from the acquired operation statistical information, based on a prediction model for deriving the memory access characteristic as an output from the prediction model resulted from inputting the acquired operation statistical information in the prediction model {Ray illustrates Fig 4:269 “Prediction Model” described throughout, see [0087-88] “the prediction model 269 can be constructed using an artificial neural network… prediction model 269 can be continuously trained to minimize the prediction errors based on the most recent time period of usages” where the time period is an operation statistic information and usage denotes memory access, so-titled and further supported at [0027-33], [0086-88], [0105-0112]  describing the model to include feedback (e.g., by way of error/accuracy), a model with feedback necessarily has output resulting from the input}; and 
determine an access method from among a first access method and a second access method based on the derived memory access characteristic, the first access method transferring data in a second memory unit to a first memory unit and accessing data in the first memory unit, the second access method accessing data in the second memory unit, an access speed of the second memory unit from the processing circuit being slower than that of the first memory unit {Ray illustrates heterogeneous (first/second type) memory units for access Figs 2:205/209 and/or Fig 1:109 such that “speed” of memory types A/B may be faster or slower relative to each other per [0037-42], [0026-27,22] hence cover page Fig 4:271/273 “Faster Memory… Slower Memory” where [0031] “In response to the engine prediction… arrangement improves the data access speed”. The determination may include “remapping” memory pages between faster memory and slower memory, and which is referred to as “predictive loading and/or unloading” [0026,16], “predictive pre-fetching” [0076], Fig 5}.
	However, Ray does not expressly detail per amendment.
Hashemi teaches:
wherein the operation statistical information is information on an operation per unit period when the processing circuit executes one or more applications {Hashemi Figs 4, 2 illustrate LSTM model which is a type of recurrent neural network for time-series, introduced [P.2 Sect2.2]. More particularly, the operation statistical information on an operation per unit period corresponds to cache misses, see [P.5 Sect5.1] “predicting cache misses” obtained from memory access traces and is a training dataset [P.6 Sect5.2]. The cache misses may be determined from a delta as input to the LSTM model, see per [P.6 Sect5.3 ¶3], [P.4 Sect4.1 ¶2]. The application execution and processor computing environment are described again at [P.5 Sect5.1]. Furthermore, the cache is hierarchical level structure [P.3 FtNt], [P.1 Sect.1 ¶2] notes fast/slow memories. See also [P.2 Sect3.1 ¶1] predictive prefetching}.
	Hashemi is directed to memory access predictive modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify cache misses for predictive model as per Hashemi in combination with Ray’s predictive modeling which iterates over a time period for the motivation of learning access patterns, hence title and again [P.1 Sect.1 ¶2] “the key towards effective prefetching is to attack the difficult problem of predicting memory access patterns” further “we find that recurrent neural networks significantly outperform the state-of-the-art” [P.2 Sect.1 ¶2].

With respect to claim 2, the combination of Ray and Hashemi teaches the device according to claim 1, wherein 
	the one or more hardware processors are further configured to execute, in accordance with the determined access method, transfer of data from the second memory unit to the first memory unit and access to data in the first memory unit, or access to data in the second memory unit {Ray [0049] “controller X 227 can be provided in the memory module 205 to manage data transfer between the memory of type A 221 and the memory of type B 223” which is task within predictive loop Fig 5:289 loading memory pages from slow memory to fast memory, as is described throughout e.g., [0016], [0027], [0072] “loading and/or transferring the page of data from the slower memory to the faster before the request to use the page, which accelerates the data access”}.

With respect to claim 10, the combination of Ray and Hashemi teaches the device according to claim 1, wherein 
	the one or more hardware 341301 0020648-US-A(PTBA-1 9123-US)Status: Finalprocessors are further configured to learn the prediction model by using a training data set including a plurality of pieces of training data indicating correspondence between the operation statistical information and the memory access characteristic {Ray Fig 5 illustrates training iteratively, training is noted throughout e.g. comprising information described [0086] which includes page access history, page attributes, logical relations among the pages etc. which may be claimed “pieces of training”. Ray’s training is over a time period (hence [0079] “sequence of pages”) and a correspondence between information and characteristic may be a continuously adapted training to include difference between prediction and actual where error/accuracy is evaluated for predictive feedback [0030,32], [0088]}.

With respect to claim 13, the rejection of claim 1 is incorporated. The difference in scope being a method to perform the limitations of claim 1. Ray discloses “methodologies” in performance of the above described functionalities, see [0128-0134], Figs 5-6. The remainder of the claim is rejected for the same rationale as claim 1.

With respect to claim 14, the rejection of claim 1 is incorporated. The difference in scope being a computer program product comprising computer-readable medium to perform the limitations as in claim 1. Ray discloses “non-transitory computer storage medium” and software in performance of the above described functionalities, see [0128,0133-34], Fig 7:624. The remainder of the claim is rejected for the same rationale as claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ray and Hashemi in view of 
Papadopoulou, Misel-Myrto “Address Translation Optimization for Chip Multiprocessors” hereinafter Papadopoulou.
With respect to claim 3, the combination of Ray and Hashemi teaches the device according to claim 1, wherein 
the operation statistical information includes at least one of a physical memory size allocated to an application that is being executed by the processing circuit {Ray [0033] “predictions can be made at least in part using… and/or the logical relations between pages (and pages of different size)” teaches size of memory pages as a statistical basis for prediction, application programs for execution are [0071]},
Ray further illustrates Fig 4:269 “Translation Lookaside Buffer (TLB)” described [0084]
However, TLB is not expressly denoted as miss.
Papadopoulou teaches
and operation statistical information related to a translation lookaside buffer (TLB) miss {Papadopoulou [P.83 Sect4.7.5] “TLBpred” with “TLBMissPenalty” and Equations specifying speedup optimization, emphasis  TLBMiss penalty is an operation statistical information for prediction as memory speed optimization. See also [P.136] “TLB misses > threshold_misses”, [P.45] “heterogeneous memory”}.
	Papadopoulou is directed to memory optimization with heterogeneous memory architectures thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use statistical information for TLBMiss for prediction as in Papadopoulou in combination with Ray for the motivation of modeling performance and speedup where improved performance is benchmarked [P.84] Fig 4.13. 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ray and Hashemi in view of 
John et al., US PG Pub No 20180260323A1 hereinafter John.
With respect to claim 4, the combination of Ray and Hashemi teaches the device according to claim 1, wherein 
	the memory access characteristic indicates a memory size used by the processing circuit per unit period {Ray Fig 5 iterative loop over time period with respect to pages in memory, the pages refer to a memory size, see [0033], [0077-78], [0086], [0104]}.
	John is further cited to support that memory size may be count/number of pages (per epoch), see dynamic thresholding [0040], [0052] and Fig 5.
	John is directed to heterogeneous memory access systems thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the periods of Ray according to memory size of John for the motivation of determining a migration of pages with consideration of access density (John [0052]).

With respect to claim 9, Ray teaches the device according to claim 1, wherein 
	the one or more hardware processors are further configured to function as a changing unit configured to change an available memory size of the first memory unit when the first access method is chosen {Ray discloses [0029-31] “allocated page in the faster set of memory” allocation is changing memory size}.
	Additionally, John is noted in support as disclosing evicting pages, memory density and allocation [0040], [0052] Figs 3/5. The motivation for combination is per claim 4, applied equally.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ray, Hashemi and John in view of 
Liu et al., “Largepages Supported Hierarchical DRAM/NVM Hybrid Memory System” hereinafter Liu.
With respect to claim 5, the combination of Ray, Hashemi and John teaches the device according to claim 4, wherein 
	Ray further teaches thresholding with smaller/larger than criteria for fetch/unload as well as memory size restrictions.
	Liu teaches:
the one or more processors are configured to determine by choosing the second access method when memory size is larger than a first threshold, and choosing the first access method when the memory size is equal to or smaller than the first threshold {Liu [P.2057] Fig 6 flowchart illustrates decision point for hotness threshold which may lead to “Access DRAM” vs “Access NVM” decision point includes operand “ > ” with respect to threshold for hybrid memory system}.
	Liu is directed to hybrid memory system access thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the threshold of Ray according the DRAM/NVM Access decision point so illustrated by Liu as applying known techniques to known methods to yield predictable results and/or for the motivation “to adapt to the diversifying and dynamic memory access patterns” (Liu [Abstract], Fig 4).

With respect to claim 6, the combination of Ray, Hashemi John and Liu teaches the device according to claim 5, wherein 
	the first threshold is a value equal to or larger than a size of the first memory unit available to the processing circuit {John [0040] “threshold is dynamically adjusted at each epoch boundary, so that the number of pages selected is close to the number of pages that can be accommodated in memory” accommodates memory according to number of pages (size of memory). Similarly [0052] “threshold… determine whether the page should be migrated”, as well as Figs 1:105, 5:530/550 and [0061] “migration cost is amortized”}. See also Ray [0087] thresholding wrt larger/smaller than.

Claims 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ray and Hashemi in view of 
Li et al., “Utility-Based Hybrid Management” hereinafter Li.
With respect to claim 7, the combination of Ray and Hashemi teaches the device according to claim 1, wherein 
	the one or more processors are configured to determine by choosing the second access method when a ratio of the memory access characteristic with respect to a total value of physical memory sizes allocated to one or more applications related to the acquired operation statistical information is larger than a second threshold, and chooses choosing the first access method when the ratio is equal to or smaller than the second threshold {Li  [P.157] Eqs.3-4 detail Ratio of read/write memory requests sampled and total value is per notation ∑ summation, the ratio is weighted per [P.158] Eq.10. Hybrid memory controller for accessing hybrid memories is illustrated Fig 1 and threshold for migrating pages therebetween is [P.158] Alg.1. Note also [P.160 Sect5.2] weighted speedup and max slowdown}.
	Li is directed to hybrid memory systems thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use Li’s technique in combination for the motivation of determining stall time reduction (Li [P.157 Sect4.2.1], [P.154 Sect.3]).

With respect to claim 8, the combination of Ray, Hashemi and Li teaches the device according to claim 7. Li teaches wherein 
	the second threshold is 1/N of the total value (N is an integer of 2 or more) {Li discloses per [P.157] Eq.3 details “1/N” where N is number of read and write requests to be sampled and which is summated over total value as notation ∑ per Eq.4}.

With respect to claim 11, the combination of Ray and Hashemi teaches the device according to claim 10. Li teaches wherein 
	the training data indicates correspondence between the operation statistical information and the memory access characteristic for each instruction unit of an application {Li discloses [P.158] Alg.1 the loops include calculated utility/benefit and estimated speedup over weighted reads and writes, weighting is a training task, and at Eq.10 “For every sampling period (30 cycles in our experiments) we monitor both the outstanding read/write requests Nread and Nwrite for each application” similarly at [P.160 Sect5.2] “instructions completed per cycle (IPC)… Weighted speedup first weights the performance of each application” emphasis added, each application with instructions per cycle and weighted read/writes}. Status: Final
	A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to include the technique of Li for Ray’s training because “we need to estimate (1) by how much the latency reduction from migration would reduce the individual application’s execution time (i.e., the application’s stall reduction time), and (2) by how much the application’s stall time reduction translates to an improvement in overall system performance” (Li [P.154 Sect.3])

With respect to claim 12, the combination of Ray, Hashemi and Li teaches the device according to claim 11, wherein 
	the one or more hardware processors are further configured to execute an application for learning at least twice, acquire the operation statistical information in first execution of the application, acquire the memory access characteristic in second execution of the application, and generate, for each instruction unit of the application, the training data indicating correspondence between the acquired operation statistical information and the acquired memory access characteristic {Ray Fig 5 training/learning loop repeats over subsequent time periods corresponding to a second execution, application programs are described [0071] and predictions comprise generated information [0113]}. Additionally, Li teaches cycles/intervals for weighted performance model and algorithm, see [P.156 Sect.4] “each interval (1 million cycles” which conveys at least twice. The functionality of and motivation of Li per claim 11 is applied equally.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wu et al., “Runtime Data Management on Non-volatile Memory-based Heterogeneous Memory for Task-Parallel Programs” see slides 19 and 21.
Yoon et al., “A Memory Controller with Row Buffer Locality Awareness for Hybrid Memory Systems” arXiv: 1804.11040v1 see [P.4 Sect2.3] dynamic MissThresh, migration benefit
Zeng et Guo, “Long Short Term Memory Based Hardware Prefetcher” akin to Hashemi










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/YING YU CHEN/Primary Examiner, Art Unit 2125